—In an action to recover *622damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Suffolk County (Underwood, J.), entered January 6, 2000, which, upon a jury verdict, and upon the denial of their motion pursuant to CPLR 4404 to set aside the verdict, is in favor of the defendant and against them dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
The trial court properly denied the plaintiffs’ motion pursuant to CPLR 4404 to set aside the verdict, as the jury verdict in favor of the defendant could have been reached on a fair interpretation of the evidence (see, Nicastro v Park, 113 AD2d 129, 134). Altman, J. P., McGinity, Luciano and H. Miller, JJ., concur.